     Case 1:21-cr-00514-EGS Document 18 Filed 08/31/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

UNITED STATES                              :

       v.                                  : Crim. No. 21-514 (EGS)

RASHAAD ROBINSON                           :

                APPEARANCE OF COUNSEL FOR DEFENDANT

       Please enter the appearance of undersigned appointed counsel on behalf of the

Defendant.

                                                   /s/

                                           Stephen F. Brennwald, Esq.
                                           Bar No. 398319
                                           Brennwald & Robertson, LLP
                                           922 Pennsylvania Avenue, S.E.
                                           Washington, D.C. 20003
                                           (301) 928-7727
                                           (202) 544-7626 (facsimile)
                                           E-mail: sfbrennwald@cs.com


                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was sent by ECF, this 31st day
of August, 2021 to the U.S. Attorney’s Office, 555 4th Street, N.W., Washington, D.C.
20530, and to all counsel of record.

                                                   /s/

                                           Stephen F. Brennwald
